         CASE 0:17-cr-00042-DWF-LIB Doc. 62 Filed 11/13/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                                  Criminal No. 17-42 (DWF/LIB)

                      Plaintiff,

 v.                                                                              ORDER

 Richard Ray Norton,

                      Defendant.


       This matter is before the Court on Defendant Richard Ray Norton’s Motion for

Reconsideration for Compassionate Release or in Alternative a Sentence Reduction

Pursuant to 18 U.S.C. § 3582([c])(1)(A). (Doc. No. 61.) The Court previously

considered and denied Norton’s request for compassionate release. (Aug. 18, 2020

Order, Doc. No. 60.) Norton now asserts that his sentence reduction motion under

18 U.S.C. § 3582(c)(1)(A) should be granted pursuant to United States v. Rehaif, 139

S.Ct. 914 (2019). (Doc. No. 61 at 2.) Norton argues his conviction under 18 U.S.C.

§ 922(g)(1) and § 924(a)(2) is insufficient under Rehaif.

       The First Step Act allows the Court to reduce a defendant’s term of imprisonment

if it finds “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). Such

“extraordinary and compelling reasons” include (1) medical conditions which diminish

the ability of the defendant to provide self-care in prison and from which he or she is not

expected to recover, (2) age-related deterioration, (3) family circumstances, and (4) other

extraordinary and compelling reasons that exist either separately or in combination with
         CASE 0:17-cr-00042-DWF-LIB Doc. 62 Filed 11/13/20 Page 2 of 2




the previously described categories. U.S.S.G. § 1B1.13, cmt. n.1(a)(ii). There is no

authority under § 3582(c)(1)(A) to reduce a defendant’s sentence on grounds that their

conviction is legally insufficient.

       Rather, challenges to the validity of a sentence must be brought pursuant to

28 U.S.C. § 2255, which is subject to a one-year statute of limitations. 28 U.S.C.

§ 2255(f); see United States v. Bugh, 459 F. Supp. 3d 1184, 1189 (D. Minn. 2020)

(finding that Rehaif recognized a new right and that it is retroactive on cases of collateral

review). Thus, even if Norton could raise his Rehaif claim in this motion to reconsider an

order under § 3582(c)(1)(A), it would be untimely as Rehaif was decided on June 21,

2019, more than one year prior to the September 28, 2020 filing here.

       Norton provides the Court no additional information to reconsider its decision,

only a new legal argument brought in an improper vehicle. Therefore, based on the

foregoing, and on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that Defendant Richard Ray Norton’s Motion for Reconsideration for

Compassionate Release or in Alternative a Sentence Reduction Pursuant to 18 U.S.C.

§ 3582([c])(1)(A) (Doc. No. [61]) is respectfully DENIED.


Dated: November 13, 2020                   s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge




                                              2
